By the Court
Wilson, J.
The decision of the Court below was given upon a mistaken state of facts. The first objection is that the Court refused to admit the writing obligatory, on which the suit was brought, to be read in evidence to the jury under the provisions of the statute of Iowa, approved January 4, 1839; because the issue upon the pleadings filed in said cause had been made up previous to the passage of said act, but required proof of the signature of the said writing obligatory. We find from an examination of the record in the case that the defendants’ plea was not pleaded, nor was issue joined until April term, 1839. The statute referred to authorizing the consideration of all bills, promissory notes, &c. as prima facie evidence of their execution, and requiring the party denying the same to make such denial under oath, took effect on the 1st of March, 1839, previous to issue being joined.— This statute being in force, the plaintiff was entitled to the benefit of it, and the Court below erred in requiring the signature of the note to be proved.— But to take the facts as presented by the bill of exceptions, we see nothing to distinguish the principle which would then be involved from that which controlled the decision in the case of Ballard vs. Ridgely & Billon, decided at the present term of this Court. The statute alluded to merely lays down a rule of evidence, and relates solely to the remedy; and, therefore, if the suit were commenced and the issue joined previous to the enactment of this statute, still the proceedings at the triql should have been governed by that statute which bad then taken effect. The si atute changes only the practice.
Judgment below reversed, and cause remanded to Court below for further proceedings not inconsistent with this decision.